Preparations for the European Council meeting (16-17 December 2010) - Establishing a permanent crisis mechanism to safeguard the financial stability of the euro area (debate)
The next item is the joint debate on:
Council and Commission statements on preparations for the European Council meeting (16-17 December 2010),
Oral Question by Mrs Bowles to the Commission, on behalf of the Committee on Economic and Monetary Affairs, on establishing a permanent crisis mechanism to safeguard the financial stability of the euro area (B7-0659/2010).
President-in-Office of the Council. - (FR) Mr President, President of the Commission, Commissioner, honourable Members, on behalf of the Council I should like to thank you, Mr President, for this opportunity to come before Parliament to present to you the issues that will be discussed by the European Council.
By all accounts, the European Council meeting tomorrow and the day after tomorrow will be decisive for the strengthening of the economic pillar of Economic and Monetary Union. The major item on the agenda will in fact be the reinforcement of financial stability. We are living in exceptional times, which have created and continue to create significant challenges for both governments and citizens. We need to do whatever is necessary to ensure that the current financial crisis is overcome and confidence is restored.
Since the start of the crisis we have demonstrated our determination to take the necessary measures to preserve financial stability and to promote a return to sustainable growth. In particular, the crisis has highlighted the need for an additional instrument to preserve the stability of the euro area. We had to establish an ad hoc mechanism, which we have just used to support Ireland. However, we really need a permanent mechanism in the medium term.
To this end, and in close consultation with the President of the European Council, at the next meeting of the European Council tomorrow morning, the Belgian Government will submit a proposal for a decision to change the Treaty with a view to establishing a mechanism to safeguard the financial stability of the entire euro area by amending Article 136. The European Council will be called upon to give its consent to this draft decision and to the launch of the simplified revision procedure as provided for by Article 48.6 of the Treaty on European Union. The objective is the formal adoption of the decision in March 2011 and its entry into force on 1 January 2013.
In addition, the implementation of the report of the Task Force on economic governance endorsed by the European Council in October is an important step towards increased fiscal discipline, broader economic surveillance and deeper coordination. This issue, to which we attach a great deal of importance, is currently before both Parliament and the Council and should be concluded by next summer.
Finally, I should like to underline the importance of the new Europe 2020 Strategy for growth and employment, which plays an important role in getting us out of the crisis. The Belgian Presidency has been committed to moving forward with its implementation, so as to pave the way for sustainable economic recovery.
In addition to these economic issues, I would like to make two further points. The European Council will deal with the Union's relations with its strategic partners. The Foreign Affairs Council, chaired by Baroness Ashton, prepared progress reports on three of its partners, the United States, China and Russia. The European Council will therefore listen carefully to Baroness Ashton's presentation on the Union's relations with its strategic partners. Baroness Ashton will also be called upon to take this approach with other partners, such as Ukraine, Africa, India and Brazil, and to present a report in March 2011 describing the situation regarding her contacts with our partners.
My final point concerns the application for accession to the European Union submitted by Montenegro. The General Affairs Council welcomed the opinion of the Commission on Montenegro. The country has made progress in meeting the political criteria set by the Copenhagen European Council and the requirements of the stabilisation and association process. Nonetheless, further efforts are needed, especially to implement seven key priorities set out in the Commission opinion. Taking account of the Commission proposal, the Council recommended granting Montenegro the status of candidate country and this issue will be examined by the European Council.
President of the Commission. - Mr President, President of the Council, honourable Members, this week's European Council will focus on two main goals: to agree on the key features of a future permanent European Stability Mechanism for the euro area and on the limited Treaty change that will make this mechanism legally waterproof. I therefore hope and expect this European Council to focus on delivery, steadying the course and strengthening the consensus. In reaching an agreement, this European Council will also send a signal of unity, solidarity and unambiguous support for the European project, but it will require a lot of hard work to get there.
We all know that at the moment there is a lot at stake for the European Union and the euro area in particular. Many people are looking to the European Union for answers: the markets for one, our partners in the world for another, but most importantly, our citizens. What are they expecting? How can we best reassure them? For me the answer is clear. We need to show that the European Union is in control of events, that we have a course of action that we are sticking to, and that we speak with one voice and act as one. What we do not need is a beauty contest between leaders, a cacophony of diverging scenarios, or announcements that are not followed by action.
Yes, we are facing serious challenges but, if you stand back and look at the facts, the European Union is meeting those challenges head on this year. We faced two particular issues with Greece and Ireland. In both cases we took the decisions needed. The reality is that in both situations the EU was able to act but we need to put far-reaching reforms in place to ensure that such situations do not arise again in the future.
Real European economic governance is a necessary precondition for this. The economic governance package should therefore be seen as the key building block in a system which gives Europeans and the markets confidence that the right structures are in place. I hope that this Parliament will continue to treat these Commission proposals as a priority, so that they can be fully implemented by the middle of next year.
Our future system will be one that rests on individual and collective efforts, responsibility and solidarity. We are moving fast in this direction. At the same time, public finances must be consolidated. Sound public finances are needed to restore the confidence which is so essential for growth. In many Member States, the current course of fiscal policy weighs heavily on the long-term sustainability of public finances, and requires corrective measures.
Of course, we need to look beyond fiscal consolidation towards promoting growth, and we are sowing the seeds of Europe's future growth through the Europe 2020 Strategy. This offers a real growth prospective for Europe. I see more and more Member States fully grasping the potential of Europe 2020. Let us build on that by accelerating growth-enhancing reforms. Taken seriously, Europe 2020 can direct our local, national and European economies towards tomorrow's sources of growth.
We are working hard to bring forward the first Annual Growth Survey in one month's time. I am confident that this will be a major theme for this Parliament next year. So too will be the future budget of the Union, and how its great potential can be used to help the task of boosting growth and creating jobs.
We must also look at our banking system and take the necessary action in order to ensure that banks are in a position to finance the economy appropriately, particularly SMEs. When it comes to stabilising economies, much of our action was ad hoc or temporary. Another important element of our approach for far-reaching reforms must be a permanent stability mechanism.
That is the objective of the European Stability Mechanism. After intense consultations, which went very well, we were able to come forward with an outline for this mechanism at the end of last month. I am confident this will be endorsed by the European Council this week, although the precise contours will have to be worked out over the coming weeks.
The mechanism should also be supported by a decision to move forward with a limited and focused treaty change. Now that there is a consensus between the Member States to take the treaty change route, this approach must be swiftly implemented. The purpose of the treaty change is very specific. It is a straightforward, pragmatic amendment to meet a specific need. It needs no more than a simple change to implement it. So let us resist the temptation to overcomplicate or to make artificial linkages with other subjects, and let us not allow ourselves to be distracted from the task in hand. There is massive political will behind the euro. Both the temporary mechanism and now the permanent mechanism are key decisions which show that Member States are as willing as ever to put their weight behind the stability and integrity of the euro.
All of these elements - economic governance, fiscal consolidation, securing growth-enhancing reforms, effective banks, the European Financial Stability Facility, and its successor, the European Stability Mechanism - are interconnected. They must be approached as a whole put together in an articulated way, so as to create a comprehensive response to the crisis, and to ensure that nothing like it ever happens again.
The action that the European Central Bank is taking is, of course, a vital contribution to this goal.
Everyone agrees that the action taken this year, most obviously for Greece and Ireland, is also in the wider interests of the whole European Union and all its Member States. It rests heavily on fundamental principles of solidarity, of collective responsibility, of sharing the risks and bringing mutual support at times of need. I know that these principles are close to the heart of this Parliament. They are close to my heart too, so I can understand why other ideas have been floated to give form to these principles through other possible mechanisms.
On this point let me be clear. eurobonds in themselves are an interesting idea. The Commission itself put forward the idea back in 2008 when assessing the first ten years of EMU, but we are in a crisis situation and we already have financial mechanisms to address this crisis, like the European Financial Stability Facility. These are far from exhausted and can be improved and adapted far more quickly than any alternatives, however interesting they may be.
So while I can understand that you want to think about every possible solution, this is a time for immediate action. Let us not kill the idea for the future, but concentrate at this stage on what can be the solution to achieve a consensus among Member States and can be done quickly and decisively.
Let us work together to end this year with a message of confidence that the European Union has a unified vision for its economy and is putting this vision in place. Let us do it with a clear sense of our destination and let that destination be clear as well: a strong and stable euro area in an ever closer European Union.
I would like to thank the President-in-Office of the Council, Mr Chastel, and the President of the Commission, Mr Barroso, for their introduction to the discussion. We are talking about something which is very important. Overcoming the crisis and creating jobs is the priority for our citizens. Tomorrow and the day after, the European Council will give its attention, first and foremost, to this very matter.
on behalf of the PPE Group. - (FR) Mr President, ladies and gentlemen, the European Council, which opens this week, is taking place in a particular context: speculative attacks against the euro, the revival of euroscepticism and the beginning of reflections on Europe's finances, while this Parliament is preparing to vote on the 2011 budget.
These are, of course, closely linked. The euro crisis and the solidarity measures have an impact on the purchasing power of the European people, who are wondering if all these efforts are worthwhile, if they are leading to anything, whence the euroscepticism even in countries hitherto traditionally pro-European. This is a phenomenon hijacked by populist and extremist political factions, which feed on fear and the temptation to withdraw into oneself and which, when they are in government, do not have a miracle cure.
I will start with the euro, which we must protect and strengthen while, at the same time, asking ourselves some fundamental questions.
My first question is this: has Europe ever had a currency as stable as the euro? I say this to those nostalgic for national currencies: a step back would have catastrophic consequences for Europe.
My second question is: who is behind the attacks to which the euro has been subjected for months? Who is standing to gain from the crime, if I may call it that? I am not a conspiracy theorist but, in my conversations with political leaders and financial analysts, the paths are converging on the source of our problems. When will we learn? I think we can talk directly to our friends.
My third question is this: why is the euro still trading above USD 1.30? This is seriously hampering our exports and everyone is saying that the euro has had it. Why are our countries the only ones to practise a strict policy of orthodoxy while our competitors profit from their weak currencies to boost their economies? This is what our citizens are asking us. These are questions I have been asked in the last two weeks in meetings with elected politicians.
Ladies and gentlemen, what we need is a message of confidence that we will overcome the crisis, measures to encourage a return to growth and concrete measures like those taken recently by the Barroso Commission to relaunch the internal market or to make the financial markets more ethical. What we need, and the euro crisis proved this, is convergence in our social and fiscal policies. That takes courage. President-in-Office of the Council, President of the Commission, go further and faster and we will solve quite a few problems.
We are going to need a lot of courage in the years to come if we want to strengthen our countries in the arena of global competition and if we want to use taxpayers' money in the most effective way possible. This effort to streamline expenditure must be made at all levels: local, regional, national and European. The political and financial priorities of the Union need to be reexamined and the public finances of Europe need to be fundamentally reviewed. We need to ask ourselves the real questions and, depending on the answers we give, adapt our budgetary framework for the period 2014-2020.
It is for this crucial debate that the European Parliament is calling and it is in these substantive discussions that, as the representatives directly elected by 500 million Europeans, we intend to fully participate, even if this displeases certain governments who wish to deny us this right.
I ask the European Council to give us its agreement and, if necessary, to vote, so that those who deny us this opportunity to participate in the debate assume their responsibilities. It is not, for us, about power but about contributing to a crucial debate on the future of European construction. We must lance the boil, we must take the right decisions, the necessary decisions to ensure that the European budget increasingly becomes an investment budget.
If our Member States, mindful of budgetary constraints, can invest less in education, training, research and innovation, let us do so at European level by combining our resources and, therefore, by achieving economies of scale.
For the Group of the European People's Party (Christian Democrats), the debate on Europe's finances must not be allowed to descend into a quarrel between Member States who want their money back. On the contrary, the debate should be about reconciling our fellow citizens with Europe by exposing them to the added value that concerted and visionary European action can represent.
I am currently visiting the capital cities and I can tell you that the debate is taking hold. Do not miss this opportunity. Because we are coming up to Christmas and the New Year and this Presidency will soon come to an end, I should like to thank the Belgian Presidency for its very good collaboration with Parliament, as well as José Manuel Barroso, who had the courage to undertake to present a document on capital requirements before the end of June. I believe that we must continue, together, in this direction and that the Heads of State or Government must follow us. We have to show them the way.
(Applause)
on behalf of the S&D Group. - (DE) Mr President, it is not often that we have come together at the end of the year with greater cause for concern. We are deeply concerned because Europe finds itself in the midst of a growing and multiplying crisis of confidence. There are causes for this crisis of confidence and I would like to attempt to describe some of them here today. I believe that we are confronted by a double salami-slicing approach. There is the approach taken by those who are trying to conceal the actual situation from the citizens of a country. It seriously shakes people's confidence when governments say to them: 'Everything is fine, no problem, we have it all under control' and then suddenly turn around and explain that they need countless billions of euros in aid. This has occurred twice now. I do not know whether a government will once again say that it has everything under control and can finance its bonds, even if interest rates are rising, and then suddenly change its mind and say: 'We need a rescue package. Help us!'. This must not happen. We need an inventory of the actual national debts and bank debts. I believe that it will create more confidence if we explain what the real situation is, however bad it might be. If all the cards are on the table, then it is easier for us to look for solutions.
However, there is also the salami-slicing approach on the other side. This is what happens when the strong countries say 'We do not need to help'. We hear the renationalisation message: 'We are not prepared to pay for the others', despite the fact that the countries which are saying that know that we will ultimately all have to stand together and pay up. The salami-slicing approach of not telling the people the truth, although you know that you will have to pay in your own interest, is just as damaging to confidence.
We are currently preparing for a meeting of the European Council. What about the different voices there? One is in favour of eurobonds and another is opposed. One says stabilise the rescue package and build it up, another says do not build it up. I wonder where the logic lies in explaining that these are all just temporary measures, because we have everything under control, but we have to include the temporary measures in the treaty, so that they are available in the long term. Everyone notices a contradiction of this kind and that also shakes people's confidence. It damages confidence when a government subjects its banks to a stress test in the summer and only a few months later realises that it was really a stress test for the euro and not for the banks.
We are in the midst of a crisis of confidence and I must say to you, Mr Barroso, that although what you said this morning may be true, it gives the impression not that we will look for the best solutions and put them in place, but instead that we will discuss the minimum consensus which we can reach on Friday. That is simply not enough. It will heighten the crisis of confidence. A policy which pacifies the national markets in the short term is not enough. We need a policy which stabilises the markets and the euro. Why is no one in this House or in the European Council talking about the external value of the euro? Today the euro is trading at 1.34 against the US dollar. Its lowest value during the crisis was 1.20 and when it was introduced it was worth 1.15. The euro is a stable currency. In intercontinental competition, where regions of the world compete with one another in economic terms, it is no longer the individual national currencies that count, but the currency structure of the entire region. In economic and social terms, the euro area is definitely the strongest region in the world. It is only being made politically weaker by policy makers who are implementing policies aimed at damping down national debate in the short term. The euro is strong and it could be much stronger if those who act as its political framework and those who are responsible for it would finally fulfil their obligations and take bold, consistent decisions on social and economic issues which would bring the crisis of confidence to an end. You simply need to look at what is happening in London, in Paris and in Rome. If we do not stop this crisis of confidence, we will have major problems over the next few years.
This is why I would like to say to the Council that I am in favour of eurobonds. If there is another suitable measure, then please take it, but you must finally come to an agreement on stabilising the euro internally, because it is strong enough externally.
Mr President, I think that, in life, there is a rule that applies everywhere: when a group is under attack it must react with unity and with solidarity. Exactly the opposite happened in 2010 when the euro came under attack, because, since the Greek crisis, we have witnessed nothing but disagreements in the debates, certainly no unity and certainly not enough solidarity.
We need to have the courage now - and I am addressing the President of the Commission as well - to recognise that all the temporary measures taken are just not enough. This is not my analysis, it is the analysis of the International Monetary Fund (IMF), of the Organisation for Economic Cooperation and Development (OECD, of Mr Trichet, who is, after all, the head of the euro's monetary guardian, the President of the European Central Bank, and for whom all the measures that have been taken and all the measures that are in the pipeline do not go far enough.
Everyone says that action needs to be taken on four points: first, a stability pact with real sanction mechanisms; second, a permanent, enlarged crisis fund - I am not the one proposing it, Mr Trichet says that it must be enlarged, the Heads of State or Government do not want to enlarge it, and we want confidence to return to the markets; third, real economic and fiscal governance, fiscal and economic union and, fourth, a single eurobond market.
These are the four things that need to be done, because nowhere in the world, fellow Members, is there a currency that is not backed by a government, by an economic strategy and by a bond market. Such a thing exists nowhere on earth. And what are we being told here today? We are being told 'Yes, it's a good idea, but we need to wait a little while longer.' We need to wait for what? Perhaps we need to wait for complete chaos or for the euro to disappear.
The time has therefore come to take that decision and I am not expecting the Commission, Mr President, to tell us today 'Yes, it will be difficult, we must not continue these debates on eurobonds; it's a good idea but this is not the time, because we have the crisis fund, which we are going to make permanent now.' The one has nothing to do with the other. The crisis fund is necessary now to counter attacks against the euro, but eurobonds are also necessary for the medium- and long-term stability of the euro. There is no contradiction between the two. Both are necessary, as is the case throughout the world.
I therefore believe that, along with the Heads of State or Government, who are going to discuss tomorrow and the day after tomorrow and are going to say 'Yes, we are going to tweak the Treaty, and the crisis fund, which should normally be enlarged - which is what everyone else is calling for - may be made permanent', I believe that the time has come for the Commission to put forward as quickly as possible a package that is much more significant, courageous, global and coherent as far as that approach is concerned. With regard to the Stability and Growth Pact, which has real sanction mechanisms, Parliament can do its work, because the package is here and we are going to revert to the Commission's initial proposals. As regards the other three points, an enlarged crisis fund, yes, but propose it. Propose it! Take a stance on this point and say that the crisis fund needs to be enlarged. Why? Because having an enlarged crisis fund will put an end to speculation against the euro. Secondly, propose a global package on fiscal and economic union and, thirdly, do not be afraid, propose a single eurobond market. We know that, when all is said and done, that is what will stabilise the euro in the long term.
on behalf of the Verts/ALE Group. - (FR) Mr President, President of the Commission, ladies and gentlemen, there is, however, something strange in all of this. Mr Chastel, you spoke of the next summit. You could have told us that things were going to be a bit shaky before this summit. You could have told us that you would have to curtail some of the debates.
Mr Barroso, I believe that we will not make any progress, we will not move any further forwards, with all this waffle. Martin Schultz is right: we have to describe the reality of the crisis and to tell it like it is, but we must also describe the reality of our own political powerlessness and the reasons for this powerlessness. It is no use just saying that we took the right decisions. You know as well as I do, and everyone here knows, that we always took them too late. We are taking one step forwards and two steps backwards. I am not saying that it is your fault. Quite the contrary, I think that the Commission has even been a point of stability at a time when lucidity was in short supply. But now - I think that Guy Verhofstadt asked the real question - what should our strategy be in the coming months?
As I see it, the strategy is simple: the Commission should put forward a stability pact, which it already has, defining the necessary stability and therefore the responsibility of all towards the euro, and a solidarity pact defining the solidarity we need. There is no stability without solidarity. These discussions between Mrs Merkel and Mr Untel no longer interest us. Yes, the position of certain countries, including Germany, which say that there must be stability and that what has happened must never happen again, is right. Yes, if we do not say at the same time that solidarity forces us to create an opportunity to protect the euro with eurobonds to invest, to continue to make the ecological and economic transformation. We need to invest, except that, at national level, this is no longer possible. We have a two-sided currency: stability on the one side and solidarity on the other side, with responsibility in the middle.
President of the Commission, put forward a proposal to reform the functions of the Union so as to achieve stability and solidarity with the eurobonds in such a way that there can no longer be any speculation against the debts of certain countries and, with the eurobonds, you have the opportunity to invest at the same time.
Mr Oettinger tells us that he needs EUR 1 000 billion to reform the energy sector, but where is he going to get this money from? Is he going to play the lottery or what? It is utterly absurd to say that he needs EUR 1 000 billion without telling us how we are going to mobilise the necessary funds for this necessary economic transformation.
So, the strategy is simple: the Commission proposes, Parliament amends and decides, and there will be a position from the Commission and from the European Parliament for or against the Council, and the Council will have to react to this common position. That is it. The only solution in today's debate. If we wait for Mrs Merkel to make up her mind to take a decision a quarter of an hour before she has to take it, you can be waiting till the end of time. By the time she takes it we will have missed the train. Of course, you can tell me that, as there will be another train, it does not matter, we can always catch the next one. But that is not true. Gorbachev was right when he said: 'Dangers await only those who do not react to life.'
(The President cut off the speaker)
I do not want history to punish Europe. Face up to your responsibilities. We are facing up to ours and we must demonstrate to the Council that the political stability we need is here, in the Commission and in Parliament, and we will defy the instability of the Council.
(Applause)
on behalf of the ECR Group. - Mr President, I share the hope that measures will be agreed at the European Council to reassure the markets and reintroduce stability to the eurozone, because, whether we are members or not, we should all have an interest in that.
Ahead of the meeting we are told that more sanctions are to be a central part of the solution, but sanctions need to be credible to be effective and the track record of the Union in this regard is pretty bad. Making them automatic will hardly make them more credible if the belief remains that a political solution might be found to avoid them. What is really required is for eurozone members to have the political will to deliver on their current obligations.
We hear rumours that a key part of the solution is to make the private sector share the burden of future bail-outs. It would however be a terrible paradox if the main consequence of such an initiative would be to raise borrowing costs for some of the weaker eurozone Member States and contribute to the next crisis.
Having just finished a major reform treaty process, a reform package, we are told, would close the book on treaty change for a generation. We are now, just a matter of months later, apparently to embark on another.
We are reassuringly told, including by the Commission President, that the changes need only be limited, but that does not appear to be what the German Government believes. The German finance minister, Dr Schäuble seems to have opened the door to a new round of integration leading to a fiscal union and, ultimately, a political union.
Where is this going to end? Surely not another lost decade focusing on the wrong kind of reforms? Europe needs economic reform, public finance discipline, deepening the internal market, changes to labour laws to boost employment, and a package of measures to make a success of the Europe 2020 programme.
These are the key reforms, boldly and rightly set out by President Barroso in the programme for his Commission, but already I fear this opportunity may be slipping from our grasp. The terrible risk is that, despite the talk about building Europe, it may in fact be undermined, and while hoping for a stronger Europe, the failure to address its underlying economic problems will in fact just make it weaker.
We believe the priorities of the European Council must be to agree a limited number of specific measures, so that eurozone members can help each other through the immediate crisis without imposing any burdens on Member States who have chosen to remain outside, and then to reassert the vital importance of dealing with the long-term crisis which we face: the risk of a permanent collapse in our economic competiveness.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, we have been dealing with the global economic and financial crisis for three years now. One of the conclusions to be drawn from this long-lasting discussion is that our measures are obviously not tackling the roots of the crisis, but simply treating the symptoms. I would like to repeat once again that decisions at EU level must not be determined by the financial markets. We must not allow the banks to get away largely scot-free, to continue speculating and to leave the Member States to take responsibility for the risky transactions that the banks have entered into. The tough austerity packages imposed on Greece and Ireland will result in the people bearing the cost of the crisis which they did not cause. This will restrict consumer spending and prevent the necessary economic upturn from taking place. Drastic savings measures will put other countries that are currently at risk, such as Portugal and Spain, in the same position as Greece and Ireland.
Simply readjusting the financial instruments or putting new safety nets in place will not help. A permanent mechanism for preserving financial stability must include measures which regulate the activities of the markets. These include, among other things, the introduction of a financial transaction tax and an obligation to meet minimum social standards. It is also important for us to change the statute of the European Central Bank to allow it to provide direct financial aid for ailing states, while circumventing the banks.
These are the first steps we should be taking, but they are long overdue. To make the situation absolutely clear, a narrow-minded national approach is blocking the regulations needed for effective control of the financial markets. The Heads of State or Government are preventing us from making progress in the right direction. I include the Chancellor of Germany among them.
on behalf of the EFD Group. - Mr President, 2010 will be remembered as the year when the deep flaws in the euro project were exposed and the public in Europe woke up to the sheer stupidity of their leaders.
So here we have another summit, another crisis, confidence in the euro ebbing by the week. It is like watching a slow-motion car crash and now you want a permanent bail-out mechanism. You think that, if you have a fund of say a billion euros, all will be well. Well it will not be well. The failure of the euro is nothing to do with speculation. It is nothing to do with the markets, be they currency or bonds, it is because the North and the South in Europe cannot today, or at any point, be put together in a single monetary union. It will not work.
And politically, of course, you have to change the treaty. The reason being that the four German professors will win at Karlsruhe and prove that the bail-outs you have put in place already were in fact illegal under the treaties.
Well, in many ways I welcome this treaty change because it will mean that there has to be a referendum in Ireland. And you never know, David Cameron might even keep his promise and hold a referendum in the United Kingdom. I am sure that, as democrats, you would all welcome a referendum on the EU in the United Kingdom.
We should also reflect at the end of 2010 not just on the state of the Union, but on the state of Belgium. For six months the Belgian Presidency-in-office have sat here telling us we must integrate more deeply. What a farce this is. You have not had a government in your own country since June. Here we have a non-nation trying to abolish our nation. It truly is an absolute farce but nobody here dares to admit it because you are all in denial. Belgium is a microcosm of the entire European Union. Belgium is about to fall to bits and the rest will follow. Happy Christmas, everybody.
author. - Mr President, here we are again examining the sticking plaster and wondering if it is large enough and strong enough to cover the wound. Last July I asked when the Commission foresaw the expected legislative proposal for a permanent sovereign debt crisis management mechanism and what would be the legal base. I asked quite a lot more, such as the relative ranking of the different funds and the proportions in which they would be used. Events have shown that the answer really was that we do not know and it will be made up as we go along.
I actually have some sympathy for that, in so far as we are in new territory and new plans need to be made. But I say again that, if there is not fulsome follow-up to statements, whether from the Commission or Council, this negates the benefit of conclusions. Answers to my July questions only emerged in the Irish rescue, which I think is a matter of regret, not least when the smallest fund, coming from the EU budget, is used for an equal share to the larger funds. Parliament was not consulted, despite my earlier questions.
Today I stand here to ask further details following the October Council conclusions, in which the Commission was asked to work towards a limited treaty change required to establish a permanent crisis resolution mechanism. They also said that there would have to be private sector involvement, which spooked the market because there was insufficient explanation. It also highlights the regulatory problem I mentioned of zero risk weighting for eurozone sovereign debt, which undermined market discipline and created perverse incentives.
Then the Euro Group announced that the permanent mechanism would be based on the European financial stability facility and that it might involve the private sector on a case-by-case basis following IMF practice. Firstly, can we now have more precise details about the Treaty change and the procedure? Parliament needs to know that it will be adequate. A little more fiddling around with Article 136 is not an answer. Secondly, is the new instrument to be based on an intergovernmental approach, for that is how the EFSF works, or will it in fact be Community-based, which is how we think it should be done? Thirdly, what are the technical options and conditions? It is imperative that the mechanism is based on technical realities and is robust, credible and lasting - to which I would also add affordable. Fourthly, will Member States not yet part of the euro be invited to be part of the mechanism? This seems especially relevant for those building debt in euros.
We asked when it would take place and we have been told January 2013, but what role does the Commission see for Parliament? Parliament and my committee are indeed determined to play their role, all the more so when we have been ahead in the thinking all the way along. If we do not find ourselves properly consulted and informed, where does that leave national parliaments and citizens? This issue is inextricably linked to the economic governance package. The measures to improve the Stability and Growth Pact, surveillance and the European semester all aim at prevention of another crisis and serve to monitor emergence from the current economic crisis.
This mechanism is not a charm that we can put on the wall to ward off market discipline. Indeed the solution for the euro is to recognise the need for full political discipline in combination with full market discipline. We have this crisis because both were undermined in the past.
Member of the Commission. - Mr President, honourable Members, let me thank Sharon Bowles for her question and also for the draft resolution on the permanent mechanism. I will try to give you the Commission's view on the five questions included in the oral question.
The October European Council invited President Van Rompuy to undertake consultations, together with the Commission, on a limited treaty change required to establish a permanent mechanism for crisis resolution. It is understood that a limited treaty change implies the use of the simplified revision procedure based on Article 48 of the Treaty.
The constraints of this procedure are that, firstly, it allows only treaty changes of the kind that do not increase the competences conferred on the Union and, secondly, it is limited to changes to Part Three of the Treaty on the Functioning of the European Union, which relates to Union policies and internal actions.
It seems that the Member States have a preference for a very limited treaty change which will presumably be placed under Article 136, whose provisions are specific to the euro-area Member States. The issue will be discussed of course in the European Council this week. Whatever change is suggested, Parliament will be formally consulted on it.
Following the European Council decision in October, the Eurogroup agreed at its extraordinary meeting in November on the main principles of a European Stability Mechanism, or ESM. According to the Euro Group agreement the ESM will be an intergovernmental mechanism whose governance will be based on the model of the European Financial Stability Facility.
The concrete details of the financial mechanism have yet to be decided and should be worked out during the first quarter of next year. Funding will of course be a key issue. The future instrument will need to be sufficiently robust and must enjoy strong credibility in the markets.
Any support from the ESM will be based on strict conditionality. Assistance provided to a euro-area Member State should be based on a rigorous programme of economic and fiscal assessment and a thorough analysis of debt sustainability conducted by the Commission together with the IMF, and in liaison with the European Central Bank.
Despite the intergovernmental nature of the financing arm of the mechanism, the policy conditions will remain firmly grounded in the Treaty so as to ensure full consistency with the common multilateral surveillance framework on which the whole Economic and Monetary Union is in fact based.
To answer one of Mrs Bowles' five questions, no decision as to whether Member States that are not members of the euro area could take part in the mechanism has been taken yet. It seems, nevertheless, that most Member States have a preference for a transparent and clear framework where non-euro-area Member States would be covered by the balance of payments mechanism while euro-area Member States would be covered by the European Stability Mechanism.
Having said that, it should still be possible to have some non-euro-area Member States associated in a support operation via bilateral contributions, as already applies today, in the case of Ireland, to the United Kingdom, Sweden and Denmark.
Let me also comment on the discussion on the eurobonds. Let us recall that, in the context of establishing the financial backstops last 9 May - Schuman Day - and the following night, the Commission made a proposal for a European Financial Stability Mechanism, a Community instrument, which in fact was adopted up to EUR 60 billion, based on loan guarantees by the Union budget under the own-resources decision.
Beyond the Union budget we proposed that this mechanism should be based on loan guarantees provided by the Member States, which would be channelled through this mechanism for countries that were in need of financial assistance because of financial instability over the euro area as a whole.
This was rejected by the Ecofin Council on 9 and 10 May. Why? Because many Member States considered that this proposal resembled too closely the Eurobond.
This then led to the creation of the European Financial Stability Facility, which is an intergovernmental arrangement, and now we are using both the mechanism and the facility in the context of Ireland.
So while the issue of eurobonds is certainly a very important matter, we also have to take into account that this proposal was recently rejected by the Council in the May discussions concerning the European Financial Stability Mechanism.
To conclude, let me underline that the future European Stability Mechanism will be part of a comprehensive response to contain the crisis and stabilise the European economy, and the ESM will complement the new framework of reinforced economic governance which will focus first of all on prevention and will substantially reduce the probability of a crisis arising in the future.
That is the whole essential purpose of the new system of economic governance and I am very grateful for your support for the Commission's proposals in this regard.
(DE) Mr President, if you listened to the first round of speakers, you would have gained an idea of who was responsible for the crisis of confidence, and it is true that this is what it has now become. Firstly it was the Commission, secondly the speculators and thirdly the Council and, in particular, Mrs Merkel. It is all quite simple.
Fortunately, someone pointed out - it was the chair of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament - that the euro is stable, not only externally, but also internally, with the lowest rates of inflation. Speculation cannot be the cause of the problem. The euro is a stable currency. It was the basic terms of the treaty and the uproar in the Ecofin Council. There is new turmoil in every Ecofin meeting.
Mr Rehn has just pointed out that the Commission has proposed the use of a European mechanism, but that the Council was not prepared to participate. We are now saying that the Commission did not act. I am not one of those who are constantly worshipping the Commission, but it was the right thing for the Commission to do in 2008 to draw up an accurate inventory, after the euro had been in existence for 10 years.
It referred to four points that needed to be resolved: firstly, a consistent European supervisory mechanism, secondly, consistent economic governance, or whatever you want to call it, thirdly, consistent external representation and, fourthly, a consistent crisis mechanism. All of these things are now on the table. I would like to emphasise the fact that it was others who did not take them into account. If we are looking for people to blame, there is one guilty party we must not forget and that is the Member States, which have got themselves up to their necks in debt and which have not made use of the benefits of introducing the euro to implement reforms and to reduce their debt levels, but instead have lived above their means.
I would also like to emphasise that there is a recurring theme among all these Member States. Regardless of who it was, they have all had social-democratic governments for a long period, some of them up until today. That includes Portugal, Spain, the UK, Hungary and Latvia. In Greece they have been doing the same stupid things for four years. This is the result. If we do not talk openly about the main cause of the excessive levels of debt in the Member States, we will not be able to resolve the problems.
(The speaker agreed to take a question under the 'blue card' procedure (Rule 149(8) of the Rules of Procedure)).
(DE) Mr Langen, you can sit down again now. You have spoken very eloquently and you have said your piece. I have one question for you. Ireland is not a southern European country, as far as I know. It is in northern Europe. Ireland has huge debts. Can you explain to us where the Irish debts come from? Would you be so kind as to tell us which party has been in government in Ireland for the last 30 years?
(DE) Mr President, I am happy to answer that question. The Irish Government made the mistake of giving guarantees without demanding reform of the banking sector. That was irresponsible and that is why it now has a budget deficit of 32%. We know that. However, you should not confuse the problems of other states with those of Ireland. Ireland is a completely different case, because it concerns the second level of the banking crisis and not a structural problem, as in other countries. Mr Schulz, you know that as well as I do. Please do not attempt to distract our attention.
(The speaker agreed to take a question under the 'blue card' procedure (Rule 149(8) of the Rules of Procedure)).
(RO) Mr President, to err is human. To persevere is diabolical. Do you know who the Greek prime minister was under whose government all those excessive debts accumulated, causing the crisis in Greece? It was definitely not Mr Papandreou. Do you remember which political family that prime minister belonged to? It was Karamanlis.
(DE) Mr President, after four years of the Karamanlis government ... (Uproar). No, the structural problems in Greece go back further than that. In 2000, this Parliament debated whether Greece should join the euro area. The social-democrats, the German Government, had been calling for this. With your help there was a two-thirds majority in Parliament in favour of Greece joining the euro area. That is a fact and it has nothing to do with nationalism.
I would like to answer the question from Mr Schulz about debts in Germany and in Spain. Of course, Spain's national debt level is lower than that of Germany. Spain did not have to finance a reunification process. However, the Zapatero government in Spain has other problems. It has allowed 6 million people into the country and given 2 million of them Spanish citizenship and now unemployment is running at over 20%. This is a structural problem and it is caused by one person: Mr Zapatero.
Mr President, in the Council and the Commission there are many who believe that we can only succeed in the global economy if we downgrade workers' rights, our collective bargaining systems and our pensions. In other words we must dilute, we are told, our social model. Public finances are to be reorganised with the single focus of bringing public debt down to an arbitrary 60% of GDP, and deficits are basically to be ruled out.
That is the same Council which, if I remember well, agreed on a Europe 2020 Strategy, but it does not seem to care where the money to fulfil that strategy will come from. If we have to significantly cut our public debt year on year, if we have to avoid deficits above 1%, which the Commission proposes, and if we have to do all of this in a low-growth environment with high unemployment, how can we possibly deliver on the 2020 Strategy?
This is a wrong-headed economic strategy of cost competitiveness and extreme fiscal austerity and it will set Europe on a declining path at a crucial moment in its history. President Barroso is not here at the moment, but I think he needs to tell the Council that it needs to redefine the political agenda in at least three areas.
First, we must complete Economic and Monetary Union by creating a European stability agency for common eurobonds and I am glad that President Barroso did not rule out the idea of eurobonds today. This will end speculative attacks, bring liquidity to the market for government debt and cut the overall cost of debt for the eurozone.
Second, we must rebalance the proposed legislation on economic governance. We agree that fiscal discipline will require strong rules and strong implementation, but we must also align this with the proper implementation of the Europe 2020 objectives in each country, and that must be reflected in the legislation.
Finally, we need new public financing sources. The crisis has wiped out years of budgetary efforts. A financial transactions tax is well overdue, and it is a scandal that the Council seems to be frozen in the headlights and unable to make a decision on this tax. These are the reforms we need urgently.
- (FR) Mr President, in the history of parliaments, rarely have powers been given to them. When parliaments were offered more powers, they generally took them. This morning's debate leads me to believe that we - the rapporteurs of the economic governance package - are right to go further than what is being proposed, because, Commissioner, in substance, the Commission is telling us 'We tried but we did not succeed.' The Council, for its part, is telling us 'We do not want to go any further.' Well, as it happens, there's Parliament. Furthermore, it is the Council that wanted to increase the rights of Parliament, it is not Parliament that is exercising powers unduly. Under the Treaty of Lisbon, we are colegislators.
So, I simply have the pleasure of announcing that the report I am tabling this morning also covers eurobonds, because the debate must take place here, in plenary. I do not accept it when Mr Barroso tells us 'Oh la la, it's all very complicated; we have already done a lot of stupid things in the Council, so now you really do have to shut up.' We are going to do exactly the opposite. We are going to talk about it within the context of democracy.
Secondly, there is also the idea of a European Monetary Fund, because, in fact, all these solutions which, as Martin Schulz said, are transitional, are not necessarily what our citizens expect. You can watch the trains go by or you can work. This Parliament is going to try to work. We do not have a blueprint, we do not claim to have the absolute truth, but I think it is totally unacceptable that the debate is taking place in the Financial Times or in the Zeit and not in the European Parliament. So we will do our work.
(Applause)
(FR) Mr President, I very much welcome the call made by Martin Schulz that we try to re-establish the confidence of our citizens and that means telling the truth and not resorting to oversimplification.
The first oversimplification consists in saying that eurobonds take responsibility away from the Member States. This is patently false, because no-one has ever asked that the Member States pool 100% of their debts. In any case, under a eurobond scheme, the Member States will still have to go directly to the markets for some of their debts, and there they will be able to judge the quality of their signature, which will be reflected in the interest rates they will have to pay. This is an oversimplification that must be avoided.
The second oversimplification consists in saying 'We are bailing out these Greeks, these feckless Irish.' I would, however, point out that what we are doing is lending money, and lending money at rates that are particularly favourable to the lenders. We are doing good business on the back of this. And so, there are two possibilities: either we consider that, with our loans, Greece and Ireland no longer present a risk and that we should lend to them at a rate corresponding to zero risk or at least an extremely limited risk, or that there is a risk that they will default. So, the boil needs to be lanced, these debts need to be restructured and we must put an end to uncertainty.
I would like to end with a word to our German friends, especially the CDU. Mr Langen, you talked about reunification and you are right. When Germany was reunified, the entire deutschmark area, to which Belgium belonged and to which, in the end, France was very loyal, paid for it in the form of very high interest rates. It was the right thing to do. It was right both historically, because the reunification of Germany represented the reunification of Europe as we know it, and economically, because, in the end, everyone would benefit from the faster pace of growth this would lead to.
So, today I say to the CDU 'Bear this in mind' and we ask that Germany does the same.
(Applause)
Mr President, it seems somewhat ironically appropriate that the European Council should be discussing a permanent crisis mechanism, as the euro certainly seems to be lurching from crisis to crisis at the moment. Although many of us in the UK always thought that the euro was a historic mistake, both for our own country and for Europe as a whole, we of course take no satisfaction in seeing this situation. We want to see it resolved at a European level by a decisive return to fiscal discipline across the Union.
It will not be solved by more borrowing either at an EU or at a local level. But let us be clear where the responsibility for this situation for the euro lies. It is the duty of every Member State within the eurozone to fulfil its commitments to that zone and it is the job of other participating states to ensure that they do so. This is one of the key reasons why they have a separate meeting of eurozone ministers. To put it bluntly, the stable management of the eurozone is primarily the responsibility of the members of the eurozone. The rest of us can provide political support, but that is as far as it should go. There cannot be any justification for further burdens or any sanctions being imposed on those Member States who chose not to make the mistake of joining the eurozone in the first place.
(EL) Mr President, ladies and gentlemen, it is exactly a year since the Greek economy started to collapse and Greece got involved in the disastrous memorandum and support mechanism. One year on, Mr Langen, the country is on the verge of bankruptcy: firstly, social bankruptcy, given that unemployment is set to reach 15% next year, while just yesterday the government passed a bill abolishing collective agreements and today the whole country is on strike and, secondly, economic bankruptcy and, this time the deficit and debt have not been increased by the 'lying Greeks' in PASOK and New Democracy; they have been increased by alchemist Commissioners using Eurostat statistics as they so choose so as to increase the debts of the weak and reduce the debts of the strong.
If, therefore, a mechanism is adopted like the one used for Greece, we are certainly heading for bankruptcy. If the Council is preparing such a mechanism, it will plunge countries into recession, leading to unemployment and favours for banks and big business. I wonder: is this the European vision that Mr Barroso, who is not here to explain, spoke of at the beginning.
(FI) Mr President, in my opinion, each country is responsible for its own economy. Countries are not liable for each other's debts. This is also contained in Article 125 of the Treaty. When it suits people the Treaty is adhered to, but when it does not, the Treaty is ignored. This has been seen in referenda: France says no, the Netherlands says no, and Ireland says no. Two of these results were dealt with by Parliament and one by means of another referendum. The interpretation of the Articles in the Treaty seems to depend on which way the wind is blowing.
The Finnish Government has imposed on Finnish taxpayers the sort of unfair guarantor liabilities that we will eventually have to pay. We do not understand why Finnish workers and small entrepreneurs should sweat blood working to pay the debts of gamblers and liars. It is simply not right.
When there were problems in the Soviet Union they called for more socialism. People congregated in Moscow: more socialism. When there are problems in Europe, people congregate in Brussels: more integration. The end result will be exactly the same. This will not work.
Healthy societies are built from the bottom upwards. Democracy is built from the bottom upwards: not downwards from some ivory tower up above. That is just the way it goes. A common economic policy for Europe will not work. Europe can only work as an economic and free trade area, the like of which it should become once again.
I would just like to say a few words about eurobonds. I went to Mellunmäki in Helsinki to talk about eurobonds, and when I said what they were the women clutched their handbags tightly and the men wondered whether they still had their wallets on them. This will not work.
(DE) Mr President, we have just seen a tragic accusation being made against Germany. It is an ominous reminder of the late 1920s.
As an enthusiastic pro-European and stubborn supporter of the Euro, I would like to ask you: Have you not noticed that you are driving the European Union, this great project for peace and economic prosperity, into the ground? Mr Cohn-Bendit has rightly said that we always react too late and always in retrospect. Now we must look to the future. Have you not noticed what is going on outside? People are no longer interested in the squabbling between the socialists and the conservatives, either in my home country or here in the European Parliament. They are interested in solutions and in whether their money is still safe. We have to say honestly to them that this is no longer the case.
We must bring forward the next step and admit that we need the courage to write off debts, we must finally make the banks pay, even if it affects our life insurance policies, and we must establish a new European political project which is not burdened with the problems of the Treaty of Lisbon.
We are caught in a trap. If we amend this article, we will find that Ireland will vote no in a referendum. We can expect the same thing to happen in my home country. In addition, we have a huge problem in the United Kingdom. Ladies and gentlemen, you must wake up to what is happening.
(NL) Mr President, in this time of crisis we should not lose sight of the fact that, over the past ten years, the euro has brought us a great deal of prosperity and stability, as well as many jobs. The euro is therefore well worth strongly defending. However, this will require a decisive European summit and a whole lot more in the way of unity. Unity is in desperately short supply, not only when it comes to the permanent crisis mechanism, but also when it comes to robust financial governance.
In this debate, Mr President, 'eurobonds' seems to be the magic word, as if it will make public debt problems disappear like snow melting in the sun. However, those in this House who are calling for eurobonds should also be aware that these entail significant obligations and a rigorous budgetary discipline which goes much further than the proposals for strengthening the Stability and Growth Pact that are now before us.
President Trichet said 'a fiscal union'. Are those of you in this House who are calling for eurobonds prepared for that? I have my doubts about that.
Mr President, we must put our energy into the proposals now before us in order to strengthen the foundation under the euro. That is urgent and we in this House are working hard to achieve it. We also need a more rule-based approach in the preventive arm of the Stability and Growth Pact, because prevention is better than cure. We must also ensure a greater level of joint responsibility amongst Member States, not just for the benefits, but also for the obligations and commitment which stem from the Stability and Growth Pact.
(DE) Mr President, ladies and gentlemen, in critical situations, Europe has always found a way out of a crisis. Not because different interests have been played off against one another, but because we have combined our interests, which has allowed us to take new paths.
I would have liked to ask Mr Barroso a question, but unfortunately he is no longer here. There will, of course, soon be important press conferences on the subject of how we can rescue Europe using the lowest common denominator, but Mr Rehn may be able to pass my question on. I do not understand why we are not taking the following route. Eurobonds are a sensible solution. Mr Schulz has said that on behalf of our group and, in Germany, where this is a critical issue, my party is saying the same thing. The German Government in particular has reservations and there are also reservations in other countries which are paying less interest. Why do we not proceed as follows? We are saying that these problems can be solved. We are now planning to launch eurobonds, but we are putting together a sensible package. What do we need to enable Europe to act? How can we put money into the coffers? How can we create more taxation potential for a sensible, long-term economy? We are launching eurobonds and we are linking this launch with the introduction of the financial transaction tax in the European Union. This package could result in a win-win situation, which would enable everyone to benefit. Ask Mrs Merkel at the European summit if she is prepared to do this. Why is it not possible? Why does the Commission not make a proposal of this kind? It would help everyone and enable a major new project for Europe to emerge from the crisis. I am waiting for the Commission to make this proposal.
You must stop trying to talk your way out of it. It is time for you to act in the interest of the citizens of Europe and in the interest of the Member States, so that we can find our way back to a sensible path of growth. Our fate is in your hands, but you must have the courage to take the initiative now.
(SV) Mr President, I think the past year demonstrates that a common currency requires clear, common ground rules, and it is evident that we do not currently have such rules. It is also clear that the euro area is suffering from a definite lack of credibility in the eyes of both the people and the financial market. I do not agree with Mr Bullman. Rather, I believe that the Commission has done a good job and has put forward ambitious proposals. As regards the challenges that we are currently facing, I think the problem does not lie with the Commission, but with the Council. Of course, the Council has a rather difficult meeting ahead of it over the next few days.
I would like to say how pleased I am that the Commission has now also tabled a proposal that will enable us to correct macroeconomic imbalances in future. Up to now, we have focused solely on finances and deficits of the cities, and that is completely inadequate, as the case of Ireland quite clearly shows.
What I am less pleased about is the way the Council works, as exemplified by the horse-trading between Mr Sarkozy and Mrs Merkel with a view to making the Commission's sound proposals less binding, which will mean that the proposal will not lead to any improvements. We ought to remember what happened in 2005 when the Stability and Growth Pact was watered down. It was the same countries that created a situation at that point which, in the long term, was able to lead to what has now happened in Greece. I hope that the Council will get a grip on itself and realise what type of decision we need - otherwise we will not get ourselves out of this situation.
(DE) Mr President, the Flemish politician Bart De Wever, in an interview in Der Spiegel magazine, said that Belgium had become a transfer society. This fact lay at the heart of the problem in Belgium and not the language issue. Solidarity had become a one-way street.
The EU is in the process of doing just the same thing. We are turning a service society into a transfer society and the euro is one means of achieving this. It is opening up the path to cheap money in a number of states. As the President of the EU Council, Mr Van Rompuy, has said, it has become a sleeping tablet. It is undermining the competitive ability of the various countries. Now many European politicians are calling for the introduction of another sleeping tablet: Eurobonds. This will simply make the gap wider. If we continue in this way, within a few years the EU will be in the same position as Belgium is now: a transfer society whose political foundations are crumbling.
Over Christmas I will be reading the book 'Save our Money' by Mr Henkel, former president of the Federation of German Industry. Perhaps you should do the same thing, so that you can find out what people in Germany are thinking.
(IT) Mr President, ladies and gentlemen, after the New York Times revelations, investigations are ongoing in the United States into the secret club of nine banks - one of which is European - whose executives meet every Wednesday to agree what action to take on derivatives. The Crisis Committee was completely unaware and Europe is a mere spectator.
The Federal Reserve had to account for the USD 13 trillion spent to bail out the banks. Would you mind telling us what the Fed asked for the European bank rescue packages? Is it not the critical situation in the banks - and not state budgets - that requires the sum in the European rescue fund to be doubled and the preparation of a EUR 2 000 billion bail-out?
What is stopping us calling on the European Central Bank to account transparently and in detail for its actions as was done in the United States for the Fed? This would put paid to suspicions that it acted and continues to act discretionally and not in the common interest of the citizens and taxpayers of the European Union's Member States.
Why on earth have discussions never been held over the adoption of measures to impose a genuine and effective separation between commercial banks and speculative banks, as in the Glass-Steagall Act?
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, we all agree on the need to create an instrument that is able to intervene in the event of a crisis. This instrument must necessarily be linked to rigorous and careful budgetary policies in the Member States. I hope this will mean that crises like the one we are experiencing in these months will not be repeated.
Today's debate hinges on the best way to finance this instrument. As we are all aware, the private sector was partly responsibile for the crisis in some countries, and in such cases it is right that they should shoulder some responsibility, though their share should be assessed on a case-by-case basis.
However, I think we need to find new and innovative ways to finance the anti-crisis instrument. One example could be eurobonds, which some see as a new burden on national budgets. However, this is not the case. On the contrary, by issuing eurobonds the anti-crisis instrument could be financed through the market, drawing on foreign capital and people looking to invest.
A mechanism based solely on pro-rata contributions made by simply appropriating reserves would amount to a great burden for the Member States, which would have to find resources and capital to deposit that would not, however, bring any yield or return. In a situation like the present, in which Member States are asked to implement severe budget policies to reduce deficits and debts as well as to pay contributions to participate in the anti-crisis fund, there is a real risk of collapse.
The European economy cannot be revitalised unless, at the same time, we use the strength of the euro on international markets and the resulting improved credit rating to heal it.
(PT) Mr President, Commissioner, you have heard a very clear message from this Parliament, a request for the Commission to act, to intervene. The Commission is requested to refrain from limiting itself to rubber-stamping the minimum possible consent between States, which is the same as saying that the Commission needs to stop being limited by the will of the most powerful. The Commission needs to shoulder its duty and obligation to take the initiative.
I regret to say that the conclusions that we anticipate for the next summit meeting will not produce a solution, above all because the anticipated mechanism for intervening must be adopted unanimously by all Member States, and we need a European dimension, rather than a dimension that allows for all kinds of distortions and some countries to control others. On the other hand, reviewing the Treaty at this time will open up a Pandora's box, and in any case, I would have liked an answer to one question: will the new mechanism be able to buy government bonds?
Commissioner, an in-depth review is required, and the Commission cannot ignore the current debate on eurobonds, and provide no response to the initiatives that various actors are taking in the meantime, namely Juncker, Mário Monti, some elements within this Parliament and think tanks. The Commission needs to table a proposal and needs to be able to defend it.
Lastly, one final note: the euro area does not have a global problem - well, it does have global problem, but one concentrated on its insufficient growth rather than unequal growth within it. Where are the means that need to be in place alongside economic governance and penalisation in order effectively to promote and bring the 2020 Strategy to fruition?
(DE) Madam President, Mr Schulz is right. We are in the midst of a huge crisis of confidence and the members of the Council are pulling the wool over the citizens' eyes. They are telling them that everything is under control, we just need to make small changes to the treaty by introducing a permanent stability mechanism and then the problem will be resolved. In fact, the situation is not under control. The Member States are reacting rather than actually taking action. They are desperately firefighting, but they cannot put out the flames. The markets are asking themselves: Who is actually in control in Europe and in the euro area?
The EU has reached a critical turning point. If we do not choose the right path now, we will not even be able to maintain the status quo. Instead we will take a step backwards. What we need are further moves towards integration. We need more Europe. We must finish establishing the internal market, including the service sector. Alongside the monetary union, we need an economic, budgetary and fiscal union. We also need a strong Commission which has the right and the power to control and monitor this economic union and to impose sanctions automatically, in cases where this is justified. If we take these steps towards more integration, then we can talk about the introduction of eurobonds. Then we will have laid the foundations for them. However, during all of this we must ensure that we have the long-term investment funding that we need, despite all of the justifiable austerity measures, to secure the European Union's competitive ability in the medium and long term.
We must finally tell the citizens the truth. We need solutions without blinkers, we must discuss the issues without bringing in ideologies and we must stop trying to muddle through. What we require is action for the long term, rather than short-term reactions.
Madam President, let us start with the good news. Yes, there are signs of some recovery in parts of Europe's wider economy. But this is being threatened by the prolonged uncertainly which risks drying up funding and stalling investments. Everyone in Europe, including the UK, has a vested interest in the strength of the euro area's economy.
Robust and transparent economic planning to control profligate government spending and unsustainable debt levels is a vital part of this for all 27 countries. The eurozone countries have realised the need for a permanent crisis resolution, but there are many questions, some of which are addressed in this Parliament's resolution.
Firstly, what should be the nature of private sector involvement? I welcome the suggestion of following the IMF precedent to protect public money with preferred creditor status. Secondly what treaty changes are you talking about? This issue needs to be clarified.
And finally the permanent crisis mechanism has been described as a tool to strengthen the eurozone. Those countries who seek to join the euro should be given the option to participate but those of us who have elected not to join should not be forced to contribute.
(FR) Madam President, what worries the citizens of Europe as much as the financial markets is doubt. Now that Europeans have a united destiny are they capable of facing it in a spirit of solidarity?
Today, solidarity is manifesting itself in the depth of the crisis. That is fine, but it is not enough. United in adversity, Europeans must also show that they are acting in solidarity when mapping out the way ahead because, if the crisis affected Europe longer than other continents, it is because our economy had already been weakened by ten years of sluggish growth, just l% per year on average. The ten years of the Lisbon strategy were a lost decade.
In Agenda 2020, European leaders came up with a plan to revive our economy, but they did not say how it was going to be financed and controlled or what the incentives or possible sanctions would be. That is why the time has come to supplement the Stability and Growth Pact with a solidarity pact, as has already been said here, in plenary.
The word 'solidarity' appears 23 times in the Treaty: let us translate the word into action. A procedure for the coordination of fiscal policies is being set up to guarantee stability by preventing deficits. Well, let us broaden its scope, let us coordinate with one another to guarantee future financing. We need to spend less, but spend better, not each one of us alone at home, under the threat of sanctions, but all together. If they want to avoid the worst, Europeans must be united to prepare the best.
(SL) Madam President, we Europeans are living with an interesting paradox. On the one hand, during its 12-year existence, the euro has proved to be the most stable of the global currencies. According to official figures provided by the European Central Bank in Frankfurt, average inflation during this period has been 1.97%, which is only 3 percentage points below the 2% target. The euro's value against the US dollar has, throughout, to all practical purposes, remained higher than it was when the European currency was established. On the other hand, though, we have been hearing stories lately that the euro might even be at the risk of collapse. How could we have got into such a situation?
Grotesque and irresponsible behaviour caused by the populist policies of both the left and the right has brought us to this point. However, in defending our currency, are we really going to allow democracy to prove weaker than relatively authoritarian regimes? We need responsible behaviour, we need five golden rules of responsible behaviour to be enshrined in our policies. Let us adopt them here in Parliament, let us decide how we are going to measure the level of responsible behaviour and behaviour which benefits the common good promoted by the policies in our Member States.
The tax on financial transactions and eurobonds should therefore be the cornerstone. That is our duty today, to adopt such policies, in defence of our common currency.
(ES) Madam President, what we need right now are clear rules, and what we are doing is precisely the opposite. I am therefore going to make a few proposals in order to re-establish clarity.
In the European semester, Parliament wants to focus on a series of discussions, which are currently unfocused and do not fit with public opinion. We want the political responses to the recommendations made to the Member States over the next six months to be taken into account when establishing the penalties provided for in the legislative package on governance.
My group would like to make it clear that there are no magic solutions in the legislative package for getting us out of the crisis. There are the well-known methods of budgetary discipline and structural reforms in order to maintain competitiveness.
With regard to the crisis mechanism, as you said yesterday, Commissioner, President Barroso promised us here that it was going to be a European mechanism. Today the Council is proposing an intergovernmental mechanism. Is this European - in Mr Barroso's terms - because it appears that the fund will be based in Europe rather than in the Cayman Islands, or does the Commission intend to help us to create a mechanism following EU procedure in which Parliament has a contribution to make?
With regard to eurobonds, the Commission, the Organisation for Economic Cooperation and Development (OECD), and the experts say that it is a good idea, but that it is a premature idea, therefore we are late.
What I propose to the Commission is that we begin a debate to shape a system of eurobonds that gives reasonable financing to the countries that do the right thing and punishes those that do not by forcing them to go to the markets at rates that are genuine deterrents. That is the only workable way of combining fiscal discipline and economic growth.
Do not come back to me with discussions about whether it is too early or too late, because what we know now is that we have always been too late. Let us see if, for once, by changing the rules, we can be early.
(FR) Madam President, the euro is our common asset and, today, the trade unions told Parliament that they were concerned that employees themselves were paying the price for the crisis through a weak euro, a euro under attack and not through a growth-promoting, job-creating euro.
It is therefore essential that we do not pursue a simple technical revision of the treaties and that the two major dysfunctions of the euro area revealed by the crisis are addressed.
The first approach is to introduce eurobonds, as we have heard. Eurobonds will not only stabilise the level of the euro, they will also immediately counter the speculative attack.
The second approach to introducing fiscal justice and to making the financial market pay the price for the crisis is precisely to introduce a tax on financial transactions so that it is not employees who, as a result of fiscal injustice, pay the price for this crisis.
Finally, a European debt agency must be established, which must be able to pool some of the sovereign debt of the Member States.
Finally, I would also like to support Mr Juncker and to say that increasing the stability fund, which was proposed by Dominique Strauss-Kahn, Director-General of the International Monetary Fund (IMF), is a good idea.
Early intervention - as we have heard - not being late and choosing to become strong and not weak would enable us to perform an act of governance that would re-introduce the confidence called for by our President, Martin Schultz.
(Applause)
(PT) Madam President, the first point that I would like to make clear here, and which is important that we reinforce in this Parliament, is that, contrary to what we sometimes read in the press and in the pronouncements of some European leaders, the euro as a currency has been crucial in our response to the current crisis. Without the euro, we would be in an extremely difficult situation, with the currencies of weaker countries facing enormous devaluation and the resulting deutschmark facing an impossible increase in value in order to sustain the German and European economies. The euro was therefore a stabilising factor, not only for countries within the euro area, but also for the currencies of the countries that have not wanted to belong to the euro area.
Again, because we need to defend this Community that has succeeded in responding to a crisis like never before, and given that we will see, for example, what happens to the dollar and the United States in the future, we will also see how the euro does in fact have its advantages.
We now have the responsibility, within this Council, to do everything we can to defend the euro, namely to create a stabilisation fund that follows community methodology and is able to introduce responsibility within countries that are in the most fragile situation, and solidarity within those that have met their obligations and have not always shown themselves, at least through their external declarations, able to adopt a position of solidarity within the context of the euro area.
(ES) Madam President, the year that is coming to an end - 2010 - has been described more than once as the year in which we lived dangerously. I think, therefore, that this debate ought to be useful in highlighting the lessons of 2010, so that we can draw conclusions for 2011.
The first conclusion concerns the unsustainable imbalances in the financial sector of the European economy and the distortions in its real economy.
The second is the unsustainable imbalance in the single currency and the need for coordination of economic, fiscal and budgetary policies, which are still in a fragile state.
The third, and main conclusion concerns the imbalance between the speed of the crisis and the slowness of response times. From an economic point of view, this means that the European Central Bank needs to be more active in response to speculative assaults on sovereign debt, and in 2011 we need to lay the foundations for a European debt agency that can issue eurobonds.
Likewise, with regard to the Stability and Growth Pact, there needs to be a debate regarding the necessary taxation, the banking tax and the tax on speculation, that is short-term speculative transactions, and on the need for own resources in the European Union.
However, the debate that is important to Parliament is the debate regarding the political consequences of the crisis, because the European Union's motto is - I stress once again - 'United in diversity', and under no circumstances is it 'split by adversity'. Parliament therefore needs to confront those that seek to stigmatise some Member States in relation to others, dividing European public opinion and pitting Europeans against each other.
Parliament represents 500 million Europeans from a Union that has 27 Member States, and as on Orwell's farm, there are none more equal than others.
(DE) Madam President, ladies and gentlemen, we are talking about the summit on 16 December. It would be good if the Council could say to us after the summit: We are aware of the gaps and the mistakes, we know where we have failed and we understand the limits of the treaty.
Self-satisfaction and accusations of guilt, attempts to gloss over mistakes and a superficial approach will not solve any problems or create any confidence. Let us stop playing with Europe. This really is all about Europe. I endorse everything that Mr Klinz has said.
As it is now only a few days before Christmas, I would like to say: Light a candle of determination and common interest, a candle representing the new seriousness, honesty and confidence in the future of the Europe Union. Light a candle for a change of political course in Europe, a move from the crisis to competitiveness, from the spirit of Deauville to the political union, from saving to investment and reform, from the monetary union to the political union.
Because of Germany's constitutional problems, the addition to the treaty is simply a political crutch for the further development of the rescue package, nothing more and nothing less. It does not represent a solution. Do not try to make it more important than it really is. Stop the day-by-day policymaking and put forward a complete concept in response to the crisis which will move us towards political union. Put an end to the discord. It is enough, it is not enough and, actually, we do not know where things are going. We must call on the Commission to produce a concept for an economic, social and financial union, so that we can take the next step towards integration at the end of next year and really do the job properly.
(EL) Madam President, Commissioner, tomorrow sees the start of one of the most crucial European Councils in the history of the European Union as a whole and EMU in particular and the question is whether the Heads of State or Government will be up to the job. We very much doubt it, because the philosophy that certain heads have introduced into the European Council is not a philosophy of overcoming the crisis on the basis of solidarity and, of course, responsibility. It is a crisis management philosophy, a philosophy that focuses on and is confined to the details of a permanent mechanism. The European Council will not be up to the job, because it will not send out the message of economic and political cohesion that needs to be sent out, not only to convince the markets, but to convince, first and foremost, the entrenched European public, who are viewing each other with suspicion and who have again started to become xenophobic; to convince them of the value of the European vision and to remind them that there are more things that unite than divide us.
Madam President, I cannot understand why the Socialists are trying to escape from the responsibility of Socialist policies. It is true that the reasons for the deficits we see in Europe are different. It is also true that Socialist governments have entered into budget deficit problems because of a deliberate policy of increased spending and increased deficits.
We had this debate in Parliament in the spring of 2009 and we had it in a number of Member States. I remember the Swedish Social Democrats criticised the Swedish Government for not increasing the deficit and the spending.
Then we have seen what has happened. This is for me a reason why we need stable rules regarding the Stability and Growth Pact but also stable rules regarding the consequences. We cannot have a situation where Member States which are causing problems for financial systems and causing increased interest rates are allowed to escape from the consequences by letting other citizens pay for those interest rates.
We need to have stability, and eurobonds will not be a solution to that problem. We can have eurobonds for other reasons. maybe. As for the financial mechanism, it must be financed and based upon the risks that Member States are creating. If you take a bigger risk, run a bigger deficit, then you also need to finance the financial mechanism a little bit more. That is a way of taking responsibility for deliberate policies. Do not forget that the consequences we see in a number of countries are the consequences of the debates we had in national parliaments, and in this Parliament, when some of us argued for increased spending. Now we see the bitter results.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I can understand, Mr Hökmark, that you need to give a nice speech for the people at home in Sweden. However, would you please answer the following question for me: Which country in the European Union has the highest long-term level of national debt and which party is in government in this country?
(Mr Schulz continued speaking, with his microphone turned off) Madam President, I hope I can proceed without further interventions. First of all my message is very much to you, Mr Schulz, because I want you to remember what you argued here in this Parliament two years ago. You argued that the Union and the Member States should increase their spending. The problem is that some of the Member States have had Socialist governments, and in all these governments, in all these countries, we have seen the deficit going up a result of the policies you advocated. Mr Schulz, can you deny that?
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, as my fellow Member has not answered the question, I will answer it on his behalf. The country is Italy and its prime minister is Mr Berlusconi. The Christian Democrats have been in power in Italy almost uninterruptedly since 1946.
(FI) Madam President, I too would like to ask our fellow Member how the Socialists in Ireland and Greece might have caused their countries to run into debt. Since you are now the leading political party at present in Europe and the Commission is inclined to the right, is it not now the job of the right also to show the way out of this crisis and not blame previous governments or the governments that came before them?
Madam President, I want to remind colleagues here that I said there are a number of different reasons for the deficit problems we have, but I also said it is true - and neither Mr Schulz nor his colleagues have denied this - that we have seen these problems coming up in all Socialist governments because it was a deliberate policy. I absolutely agree if we are talking about Ireland for example, that there were huge mistakes, but the interesting thing is that it was a deliberate policy to increase spending and deficits in order to meet the crisis and the problems, and now we see the results. That is the message to Mr Schulz and others.
(The speaker agreed to take three blue-card questions under Rule 149(8))
Colleagues, just to let the speaker and everybody know what is happening, we now have three more people who want to ask a blue-card question. As this possibility has been introduced by the working group on parliamentary reform, I am very sympathetic to that and we have enough time, but nevertheless I have to ask the speaker if he will take all those questions. Then I would ask everybody whether we can take the questions in turn and then ask Mr Hökmark to answer. We will then finalise that part of the speaking time.
Madam President, I want to say to Mr Hökmark, the point that you are making about Socialist governments may be true to some extent, but right-wing governments basically choose to do the same thing by piling up private debt instead of public debt. This is no better for the economy and is really a different way of doing exactly the same thing which is unsustainable.
(DE) Madam President, I wanted to ask Mr Hökmark, as he has been here for some time, whether he remembers that Belgium, Greece and Italy had debts amounting to more than 130% of their national product at the start of the monetary union and that the figure in Greece has risen, while in Belgium and Italy it has fallen by more than 30% and more than 25% respectively. Does he remember this?
(EL) Madam President, I have a simple question to ask Mr Langen and Mr Hökmark, who like to idealise the debt crisis and obviously target socialist governments collectively:
Have you ever questioned your colleagues in the Group of the European People's Party (Christian Democrats) who were governing my country up to a year ago about the fact that they gave you and the European Commission - you can ask Mr Rehn - official statistics that Greece's deficit for 2009 was 6.9%, not the 15% recently confirmed by Eurostat?
Madam President, this discussion has clarified some of the things that we need to remember.
Let us not forget my first point, which is - and it is interesting to note that none of my Socialist colleagues have denied this - that all the Socialist governments which implemented Socialist policies have run into deep deficit crisis. We now see the crisis coming to country after country because of a deliberate policy that Mr Schulz and others defended in this Parliament two years ago. We can look at the records of this Parliament and see that this was exactly what was said in the debate here by you, Mr Schulz, and by your colleagues. Now you can see the bitter result. I wanted to underline that. I note that all you have to say is, 'yes, you are right but other countries also have problems'. However, you are not arguing against my main point, that your policies created the problems. That is worth remembering. I think it should be put on the record.
Mr Lamberts also draws attention to these problems. But the interesting thing is that, while it is true that a number of countries have problems because of the financial crisis, it is also true - as I think Mr Lamberts will recognise and appreciate - that in most of the countries which are taking a stable view on public finances, the governments are non-Socialist. I do not think that you, or anyone else in this Chamber, can point to a Socialist government that has not run into deficit problems.
Madam President, what matters are policies and not who applied them. Let him cast the first stone... The crisis of the euro may not end with Ireland and we may have not seen the worst yet.
The market predators will never endlessly attack any vulnerable opening, despite the painful austerity measures taken by all Member States. But if the EU wins this battle, and succeeds in adversity by demonstrating determination to do whatever it takes in solidarity and concerted effort to thwart regulators and convince the markets, then this would be the triumph of European integration and a great victory.
This will be achieved as a result of collective wisdom. Let us prove wrong those who predict the end of the euro and the withdrawal of countries, strong and weak, from the eurozone. Fiscal discipline, economic governance and the rescue of the euro will be incomplete without a mutually agreed plan at European level to stimulate growth. In the past, an American Marshall Plan saved the economy of Europe. The challenge today is an equivalent from Europeans for Europeans.
Madam President, today the Irish House of Representatives, the Dáil, will vote on the EU-IMF financial assistance package. These have been very difficult times for Ireland, with tax increases and cuts in expenditure. The last week's budget was only a mere reflection of the difficulties so many Irish people are going through at the moment. This follows 14% pay cuts in the public and private sectors.
However, I strongly believe that the EU-IMF financial package will help Ireland restore confidence by getting the banks capitalised and lending again, and by repairing the public finances. I do not necessarily share in accepting the detail of the plan, but overall figures are supported by Fine Gael. The underlying economic trends in Ireland are quite good. It will require good government and Dáil oversight to ensure our finances never again get out of hand.
It will also require some thought at EU and ECB level on the contribution made by low interest rates to property inflation. I was a lone voice in this Chamber for two and half years questioning Mr Trichet on this particular difficulty. With the establishment of a permanent successor to the European Financial Stability Mechanism, from which Ireland will be receiving EUR 22.5 billion in loans if it draws them down, the EU-IMF package is a positive move for the eurozone.
May I say also in conclusion that there are many people here who consider themselves federalists and yet want to see some sort of harmonisation in taxation. In the United States over 50% of companies in the copyright business register in Delaware. Why do they do that? Because of the tax situation in Delaware. There are some very ignorant comments made in this Chamber by self-serving people who want to advance their own national causes by making inaccurate statements, and they will be challenged.
Madam President, the financial crisis has indicated that there is an even greater need for more Europe. The lesson to be learned is that acting predominantly on the basis of national considerations does not help any Member State. Tomorrow, therefore, is an occasion for joint action, fiscal consolidation and a stability pact with sanctions.
This will also be the time to solve the long-standing paradox of Europe. The EU is based on a single market but this single market is still not complete. Now is the time to start the single digital market. We need to set up a permanent crisis management mechanism, preferably group-based. Secondly, as action should be led on prevention and early intervention, there is a need to better harmonise conditions for early intervention and for activating the crisis-management mechanisms, whilst avoiding, of course, over-regulation. Thirdly, the purpose of crisis-management funds should be clearly defined. Their goal is to ensure macro-financial stability. They should not be used to solve other current problems. Fourthly, supervisory rights should be defined more precisely at EU level, such as in the case of possible intervention into the activities of financial institutions, which will include the right to stop paying dividends or stop activities that pose unjustified risks.
(FR) Madam President, Minister, Commissioner, I have listened to this long debate as a citizen.
I would say that Mr Barroso's proposals were very interesting. We would like to see them acted upon. A clear and comprehensible political will and a discourse of truth are the necessary conditions for restoring our citizens' confidence. It is imperative that we do not mask realities. There is public spending, which we must cover or reduce. There are public and private debts, which we must repay.
There are numerous experts who have ideas on everything. Those who did not see the crisis coming are now full of brilliant solutions. But in a difficult situation, let us use common sense. Let us not reproduce in the management of public finances the mistakes and errors of the private sector that led to the financial and banking crisis. Sophisticated arrangements do not create value and wealth. They create illusions and often benefit only the speculators.
The fact of the matter is that the Member States have lived beyond their means. We must have the courage to draw the necessary conclusions and ensure that the burden of recovery is apportioned fairly.
Madam President, firstly a complaint. You said this is an important debate, and it is. I find it somewhat unacceptable that Mr Barroso and many of the political leaders have departed the Chamber as soon as they have given their speeches. In fairness to Mr Schulz, he has stayed here from the beginning to the end and I would like to compliment him on that.
Secondly, I want to say that, when all is said and done, one of the main reasons for the financial crisis is that governments failed to govern and political leaders failed to lead. Thankfully, we are now bringing that situation under control with the new supervisory architecture which should be coming in on 1 January, the credit rating agencies report which we dealt with last night, and today's permanent financial stability mechanism. They are all to be welcomed.
If Mr Barroso were here, I would like to ask him if he can guarantee that a referendum will not be required in Ireland and elsewhere to make the minimum treaty changes he spoke of.
Finally, I want to say to those who have asked that a written declaration be signed by Members that this is a direct attack on corporation tax in Ireland. That should not be done.
(HU) Madam President, ladies and gentlemen, an ideological debate has unfolded here, even though we could give several examples of how the Schröder government implemented a very serious reform policy, or how in Hungary the right-wing government currently in power used all means to hinder the then left-wing government in imposing fiscal discipline after 2006. Debates such as this lead nowhere. What is important is that the European Union should finally engage in proactive, rather than reactive politics. It would be welcome if the summit this weekend could reach an agreement concerning the European Stability Mechanism. The Hungarian presidency, the Hungarian Government, which will take over the rotating presidency of the EU in January, will do its best to speed up the ratification process and to ensure that the European Union can deal with substantive issues, such as making Europe more dynamic.
(HU) Madam President, honourable Council, honourable Commission, Member States attempt to react to the crisis they find themselves in through individual solutions and their own responses. After setting a strategic direction, the Council and the Commission should consolidate and coordinate Member State solutions. This means that sanctioning Member States is not enough when it comes to economic governance. Of course it would have been good to see the consistency and strictness demonstrated today also exercised by certain Commissioners when they turned a blind eye to the doctoring of data. I am convinced that the responsibility for the failure to comply with the Stability and Growth Pact does not lie solely with the Member States, as it was the Commission itself that softened its control mechanisms. We must acknowledge that the austerity policy that has been practiced so far has not been successful anywhere. Thus, new and clear answers will be required of you. Innovative and motivating solutions. I can assure you, fellow Members, that the upcoming Hungarian presidency will fulfil this coordinating role.
Madam President, Ireland has been mentioned many times in this debate. I would like to start by making it clear that I support deeper economic governance in a European social market economy. We should thank Ireland's partners in Europe for their solidarity at this time of crisis - a crisis created largely by incompetent Conservative governments over many years.
You will not be surprised that solidarity is being presented by Eurosceptics as a loss of Ireland's independence. That distortion is heightened by the failure of the Commission and the Council to engage with this Parliament on the Memorandum of Understanding with Ireland. When, Mr Rehn, will that Memorandum of Understanding be brought before this Parliament?
Commissioner Rehn, one of the meanest conditions and obligations in the Memorandum of Understanding is the obligation to cut the minimum wage in Ireland by EUR 2 000 per year. The Irish Government is claiming that you demanded that cut, Mr Rehn. Can you clarify that matter for this House?
A second incomprehensible aspect of this agreement is the 3% margin which you have demanded...
(The President cut off the speaker)
(PT) Madam President, it is not acceptable that essential measures should continue to be put off, measures that disregard the increase in unemployment, poverty, inequality, disparity and economic recession that these austerity plans will cause, while economic and financial groups continue to make ever larger profits. This just leads to more questions:
Why have the statutes and the guidelines of the European Central Bank not been changed with regard to their loans made directly to Member States at a rate of 1%, the same as for private banks, who then charge rates three, four or five times higher, thus aggravating sovereign debt? Why has it not been decided to apply a tax on movements of capital, and not take the necessary measures to put an end to tax havens and derivative markets, ending speculation on sovereign debt? Why not decide to increase the community budget for a real policy of economic and social cohesion that aims to increase production and create jobs with rights ...
(The President cut off the speaker)
- (SK) Madam President, we are debating a proposed financial stability instrument for the eurozone - an instrument which should help our friends from countries which are currently unable to pay their debts.
Everyone here is talking about creating a common financial stability mechanism guaranteed by all eurozone countries, and we expect those who have managed to keep their debts under control to show solidarity with those who have not yet managed to do that.
After experiencing the solutions to date for assisting Greece and the one-off protective bulwark erected last time, I wonder what would happen if the financial wizards from the markets picked up their calculators and began working out the actual worth of the solution and discovered that not even this was reliable enough to make them willing to risk investing their money in the area?
I wonder if we have any subsequent solutions and subsequent steps prepared? The credibility of the solution at this point in time, according to this scenario, is very low.
Madam President, most ordinary people see crises as tragedies. Eurocrats see them as opportunities to extend their tentacles of power. The European Council is to decide on a permanent crisis mechanism to safeguard the financial stability of the euro area as a whole, backed up of course by treaty amendments. We are reliably informed that these controls, and of course these treaty changes, will apply to non-eurozone countries too.
The coalition government in the United Kingdom has promised a referendum in the event of any further transfer of power to the European Union. However, this promise will be as reliable and as honestly followed as the Conservative pledge to hold a referendum on the Treaty of Lisbon. For Conservatives, promises are tactics, not obligations.
(PL) Madam President, the end of the year is approaching. It would be a good idea to take a closer look at what we have done. Let us look at what we have decided and what we have said, and let us answer this question: what have we done about it? Each of us should look carefully at our own decisions in areas where we have had responsibility. It is good that we want to add to the Treaty certain provisions which will impose discipline on what we do. However, we do still have, after all, the Stability and Growth Pact, which continues to be in force. Why did we not adhere to its provisions? Why did the Commission and its services not react earlier in the case of Greece or Ireland?
The European Union is a democratic institution which comprises many Member States. It is not, therefore, able to act unilaterally in the way that individual states do - I am thinking, here, for example, of China, the United States and other countries. This is why there was a lack of decisive action to protect the euro. Therefore, it is necessary to develop a new approach to economic governance, to create a true economic union, to improve coordination and to harmonise financial and even fiscal policy.
(RO) Madam President, as has also been mentioned by previous speakers, the European Union has obviously not made sufficient progress up to now in terms of ensuring the financial stability of its markets. Against a background where speculators are jeopardising the stability of the single currency on a daily basis by isolating and exerting pressure on Member States, the solution can only be achieved by maintaining solidarity at EU level. Indeed, creating a permanent mechanism for safeguarding the euro area's financial stability has become a necessity and will have to be coordinated using the Community method.
Citizens' interests are best protected when EU institutions are fully involved in the decision-making process and the general good takes precedence over the interests..... At the same time, we must bear in mind that it is vital for all 27 Member States to be involved in this future mechanism as part of the single market. The instability of other currencies will always have a considerable impact on the position of the euro.
- (PT) Madam President, the next Council meeting is, in fact, very important. Important in its response to a crisis that is extensive and international, important also in its response to a specific crisis of governments that have not done their homework on time, that have spent too much and that did not carry out the necessary structural reforms. This is why I have come here to support the need for a stable instrument to defend the euro.
The response cannot and should not be on a case by case basis. For this very reason I support this being done according to the community method, not according to the intergovernmental method, ultimately rewarding governments for not having done what they should have done in time. I emphasise the need for a growing role for the European Parliament in the discussion of these matters, with debates like the one we have had here today: spirited, with differences, but defending a stronger European Union and an ever-improved euro.
- (LT) Madam President, in truth, I agree with all of the ideas mentioned today on establishing a crisis mechanism and on additional measures that I believe both the European Council and Parliament will debate in the future. Today we heard many conflicting assessments and perhaps also some accusations over previous mistakes. These came from all sides. They came from the Member States, the European Commission and the Council, as well as commercial banks whose activities I believe will also be closely scrutinised in the future. I would like to talk about another matter. I liked the idea expressed by President Barroso that in this difficult situation we must work together in unison, shoulder to shoulder, and, Commissioner, I would really like to ask you to make every effort to ensure that all countries can participate in this newly established crisis mechanism, regardless of whether or not they are in the euro area. As we opened our markets when we joined the European Union we pay the same amount of money into the budget and many other things besides.
(PT) Madam President, there is no stability mechanism that addresses the greatest causes of instability within the European Union. The policies that brought us to this crisis are the same ones that they now want to continue with and develop. An Economic and Monetary Union brought about in the interests of some and to the detriment of others, loosening the reins of financial speculation, with priority given to the free, that is to say the unfettered, movement of capital, the imposition of the market on all areas of society, the devaluation of work as a source of the creation of wealth, and by the same token, of rights.
At the start of the second decade of the 21st century, this European Union is not shaking off its association with the greatest social decline that Europe has endured in recent decades, the result of an unparalleled attack on people's rights and living conditions. Economic and financial groups continue to accumulate enormous profits, unemployment continues to spread, and millions of workers are becoming poorer as they work. This is the message that is echoing in the protests across Europe, and it is time to listen to it.
- (DE) Madam President, the citizens' confidence in Europe and in the euro has been seriously damaged by the financial crisis and the political manoeuvring. The citizens of Europe need easily understandable, clear prospects, which can be relied on in the long term, for the security of their currency. The Stability and Growth Pact defines the upper limits for deficits and overall debt. However, it is relatively ineffective. New rescue packages will only gain the necessary broad acceptance among citizens if they also offer effective controls and sanctions. In the case of the controls, Eurostat must be further reinforced and the sanction mechanisms must be easily implemented and effective. The existing system includes sanction options. Future rescue packages must involve continuous controls, a rapid and coordinated approach and effective sanctions.
- (FR) Madam President, Commissioner, you are going to propose the creation of this permanent mechanism, under Article 136. I regret that you have not used Article 122 which would have allowed us to include all Member States, but we are initiating a political debate insofar as Parliament will be consulted pursuant to Article 48 on the simplified review procedures and I should like to put on the table two political issues.
Firstly, the euro area is not enough in itself. As a minimum, Commissioner, we should include all those States which are obliged, without delay, to have the euro as their currency, and this represents 25 Member States.
The second issue relates to parliamentary political control. This is not an emergency mechanism, it is a permanent one. Therefore there should logically be some parliamentary political control under appropriate conditions, ones that you should propose to us because it is the role of parliaments, especially the European Parliament, to exercise control over the executive with regard to this provision.
(PT) Madam President, making accusations does not solve our problems, and reveals, in some cases, a lack of knowledge of the various situations. We need measures to halt speculation on sovereign debt. A lot is spoken about the Portuguese situation, but a report this month by the International Monetary Fund concluded that Portugal has been one of the countries putting the most reforms in place to ensure the sustainability of the public finances and social security.
Before the crisis, in 2007, Portugal had economic growth of 2.4% of GDP and a deficit of 2.6%. Between 2005 and 2010, Portugal was one of the countries that most increased its exports; what we need is more unity, more responsibility and more solidarity so that the markets calm down.
(PL) Madam President, we are concentrating on the euro area, but 150 million citizens remain outside this zone, which is one in three citizens of the European Union. This is why it is important for us to have a healthy euro and a healthy euro area. We want to say this very clearly - less of national governments, more of the Union, more of Parliament.
In Poland, the opinion of the German Chancellor is much more important than that of Mr Van Rompuy, and the loudly resounding voice of Mr Cameron is more important than the opinion of Mr Barroso. What we need, then, is a stabilisation pact, a pact for stable European solidarity. Mr Schulz is right in wanting more Europe in our thinking and new tools for our work, such as a tax on financial transactions, eurobonds, supervision of banks and coordinated budgetary discipline of Member States.
Member of the Commission. - Madam President, honourable members, let me first thank you for a very substantive and responsible debate on the European response to the current crisis. Indeed this latest stage of the financial crisis is proving increasingly systemic in nature, which calls for an equally systemic response from the European Union.
Therefore Europe's policy response must be comprehensive, consistent and determined. It will necessarily have to combine broader measures applying to the entire European Union with specific measures taken by the Member States.
What should be done? In the Commission's view we have five avenues of action. Firstly, we need a determined, collective effort to deliver on the agreed budgetary commitments. Every Member State should stick to its fiscal targets. The best defence against contagion is the ring-fencing of our budgetary positions. For instance, Spain and Portugal are taking very convincing decisions to this effect now.
Secondly, we need to advance the next round of bank stress tests and do them in an even more comprehensive and rigorous manner than last time by using the new European architecture of financial regulation and supervision which will enter into force as of January next year.
Thirdly, we need effective financial backstops, and that is why in May the Union created the European Financial Stability Mechanism and facility for a temporary three-year lifespan. Soon the permanent European stabilisation mechanism will be set up, to take effect as of mid-2013.
To go further and deeper, several initiatives on eurobonds have been floated recently. As a concept, the Eurobond is a broad church that covers a wide range of possible applications. The current focus of policy-making is, rightly and reasonably, on making the existing European Financial Stability Facility more effective and agile, to help us in the immediate response to the current stage of the crisis.
But certainly we have to continue analytical discussions on such rational alternatives that can help Europe to overcome the systemic crisis by improving the functioning of the bond markets, by facilitating fiscal consolidation through more reasonable borrowing costs, by providing a basis for enhanced budgetary coordination among Member States and by reinforcing the incentives for fiscal prudence in the Member States.
The fourth element of the comprehensive response has to be structural measures, as outlined in the strategy for Europe 2020. These are indeed necessary for increasing our potential growth and for creating sustainable employment. We must make the most of our single market, especially in services and energy, make the tax and benefits systems more conducive to employment growth, make more focused investment in knowledge and innovation and simplify our regulatory environment.
Fifthly, an essential element of our systemic response, which is very much in your hands, honourable Members, is the rapid and ambitious adoption of the legislative package on reinforced economic governance which the Commission proposed in September. I am glad that Parliament and the Council have agreed to finalise this package by next summer. This is a matter of the credibility of the economic and monetary union of the European Union as a whole. It is also a most effective crisis prevention mechanism, as it reinforces long and short-term confidence in the European economy, as well as confidence in the immediate future.
Moreover, in response to Mr Karas, it is also an essential stepping stone for completing the Economic and Monetary Union by finally complementing the strong monetary union with a true and functional economic union. It is indeed high time for the 'E' in the EMU to be infused with life through the creation of a real and effective economic union as the final step in European economic policy integration.
Commissioner. - (FI) Madam President, I would still like to make a couple of comments in Finnish because of the speech by Mr Soini. Perhaps he has now managed to get back here, as he left this meeting a short while ago. We have been able to, and should, approach Mr Soini's speeches with a sense of humour, but, as in recent times he has gained a certain amount of support, they obviously need to start to be taken seriously.
First of all, I do not believe that belittling the Greeks in the manner that Mr Soini did is very useful, or even professionally appropriate. Greece is at present introducing important, actually epochmaking reforms, which deserve our respect and not our contempt.
I think that Mr Soini should recall the old Finnish saying that teaches us to be aware of our own situation, while respecting others. That is a far better way to build a peaceful Europe based on cooperation.
Secondly, I do not think it professional either to compare the European Union with the Soviet Union, as Mr Soini did. Someone with no sense of humour might even think it was insulting. Freedom, democracy and the rule of law were not the Soviet Union's trademarks, but they are the basic values of the European Union, which the Finns have defended throughout history, Mr Soini. The powers of comprehension on the part of the Finns should not be underestimated either, not even those of the supporters of the True Finns Party. The people certainly know that the EU is not the Soviet Union.
(Applause)
(DE) Madam President, I assume that you agree with me that it is very rude of some Members to ask questions and then to leave. I would like to apologise to Mr Rehn, because it really is outrageous for him to give detailed answers after some of the Members have already disappeared. I believe that we should work together to ensure that this no longer happens in future or at least not as often.
Mr Swoboda, I fully support what you have said. It is very rude and lacking in respect. Mr De Rossa, a point of order?
Madam President, on the other hand, Commissioner Rehn has not answered the questions that I put and I am still here.
- That only touched on a point of order. Mr Rehn, you do not have to respond to this. You can, of course, but this is not question time with the Commission. The next speaker is Mr Chastel on behalf of the Council.
Madam President, Commissioner, honourable Members, I personally find that the Commission has contributed a great number of responses to this extremely instructive debate, all the more so given that Parliament is closely involved in the response to this crisis. In addition to the Commission, I should like to address two issues relating to what is at stake tomorrow and the day after during this summit.
Firstly, I would like to make a point about economic governance and the involvement of the European Parliament. As you know, the Presidency has already made contact with the European Parliament, with those responsible for the matter of economic governance within this Parliament. Furthermore, the Presidency wishes to achieve the best possible collaboration with this Parliament, especially through informal consultation, before the formal stage of negotiations begins. In light of the importance of this issue and potential repercussions on the markets, the Presidency, as has been said, has made a commitment to fast-track it, in line with the European Council's wishes. Furthermore, in order to expedite the work, the Presidency has set up a working group to deal with this issue alone. This group started its deliberations at the end of November, following on from the attention paid to the issue by the Committee on Economic and Monetary Affairs.
The second element on which our Heads of State or Government will focus tomorrow and the day after, is the future permanent crisis management mechanism. I do understand a number of questions about this mechanism, on the extent of the response to be made to the crisis. Yesterday at midday, in the company of President Van Rompuy, in the General Affairs Council, many of us still had unanswered questions. I can testify to you how much the Member States want to respond to this crisis, how aware they are that what is at stake today are the overall European market and the euro, and that it is not simply a question of one country after another. The response must be a comprehensive one and we must do all we can to reduce the uncertainties hanging over this market.
However, in my mind, we must also avoid arousing or creating expectations that cannot be satisfied at this time. Therefore, everyone contributed their own new idea about how we should respond to the crisis. When we know that we have to get agreement from a number of Member States for any new idea, this does not appear today to be the best possible solution. I must tell you that what will be important tomorrow, the day after tomorrow, Friday, at the conclusion of this European Council, is firstly that we can give a clear signal to the markets about the will of the Member States to respond to the financial crisis, to the euro crisis today; secondly, to affirm our will to set up a simple mechanism for amending treaties. You know precisely why this must be a simple mechanism on account of the ratifications which must take place in the different Member States; and, finally, to set up this future permanent crisis management mechanism which must also be transparent because it must be unassailable, especially before the Court of Karlsruhe.
I have received one motion for resolution tabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 16 December 2010.
Written statements (Rule 149)
At the forthcoming European Council summit, decisions will probably be made concerning the form of the permanent anti-crisis mechanism which is to safeguard the financial stability of the euro area after 2013, and the process of making changes to the founding treaties will begin. While I understand the need for exceptional measures which has been brought about by the economic crisis, I do, however, have concerns over the speed of the changes and the way in which some Member States are trying to impose certain solutions on others. Some of the ideas - such as eurobonds, for example - are being rejected without careful consideration. I think that in spite of the exceptional situation, decisions which are important for the European Union should be made calmly and with respect for the principle of solidarity and the equal rights of all Member States. I would also like to endorse the position of the Polish Government on the changes to the way in which the level of public debt is calculated. Poland and 10 other EU Member States have undertaken reforms of their pension systems, and these reforms are currently generating significant costs for national budgets. In Poland's case, the introduction of reforms was made necessary by the growing inefficiency of the old system, which was a source of ever greater costs. The current debt is not, therefore, indicative of a lack of prudence, but is the effect of changes whose long-term objective is the reduction of budgetary expenses allocated to making pension payments. I hope the Member States' representatives will agree to the changes suggested by Poland. Thank you for your attention.
in writing. - The establishment of a permanent crisis mechanism for the EU to strengthen financial stability is a step in the right direction. Together with stronger and more coordinated economic governance, the permanent crisis mechanism could, and would, guarantee the stability of the euro area. The specific situation in the new Member States should also be kept in mind while establishing this mechanism. These countries should be actively involved in the debate and given the possibility to participate in the mechanism if they are willing to do so. At the same time, Member States should keep their national tax policies. It is important to keep tax competition as a tool to facilitate cohesion and boost EU economic growth. Shifting policies towards tax harmonisation or a common consolidated tax base will only further aggravate the gaps in economic development and hamper cohesion. Member States that create a greater risk by their deficits and debt burden should contribute more to the assets of the crisis mechanism. This would definitely encourage strict fiscal discipline and enhance the added value of having a proper economic and fiscal policy.
While events of recent months demanded that governments take emergency measures and decisions that could be applied directly, the establishment of a permanent crisis mechanism to safeguard the financial stability of the euro area must be founded on unquestionable legal bases. Consequently, it is evident that the European Parliament must intervene as colegislator to implement the fundamental reforms that have become necessary to stabilise the economic and monetary union. A purely intergovernmental solution cannot be the right answer.
The reform of the Economic and Monetary Union (EMU) is a crucial task and one with considerable implications. We are all aware of the value of the single currency to the European project. However, the current fragility of the EMU requires courageous and innovative solutions.
In a context such as this, recourse to 'eurobonds' is a course of action which deserves to be explored and debated and not be treated as a no-go area. Nonetheless, at the present time there are many obstacles. We must be aware of the significance, on an institutional, legal and financial level, of the introduction of such an instrument, which changes the nature of the European Union. Counter to what some of its advocates believe, it would mean even greater discipline and rigour.
in writing. - (DE) I would like to draw the attention of the Council to a problem which is threatening to paralyse the cooperation between the two institutions on the subject of fisheries policy. This is about the regulations for long-term management plans. These regulations lie at the heart of the common fisheries policy. The Council and a majority of the Member States do not accept that the Treaty of Lisbon has given the European Parliament the right of codecision on these regulations. The ministers are acting in opposition to the Council and the Council's legal service, in opposition to the opinion of the Commission and in opposition, of course, to the will of the European Parliament. The Council currently has two management plans which cannot be adopted. The Commission cannot submit further plans, which are urgently needed in the interests of our fishermen and our seas and which have long since been completed and are lying in a drawer. This situation is unacceptable. I am calling on the Belgian Presidency and the future Hungarian Presidency to start negotiations with Parliament immediately, so that we can find a solution. We are ready to begin discussions. Thank you very much.
in writing. - Let us remind ourselves that the eurozone crisis is mainly a sovereign debt crisis which has been exacerbated by two significant events. One is the bail-out of private financial institutions, whereby private debts were taken over by sovereign debt, and the other is the stimulus packages used by governments to slow down the economic decline. We ignore these two events and treat all countries as if they were a reckless happy-go-lucky group lazing in the Mediterranean sun. Any mechanism we put in place to deal with crisis prevention and recovery should bear in mind that, in normal times, countries were duly following plans to reduce their deficits and subsequently their debts. Errant countries were the exception and not the rule. By all means, let us increase the surveillance mechanism and put some reasonable sanctions in place, but we should not lose sight of what we want to achieve in the medium term: growth and employment. These goals are not achieved by sanctions and imposed austerity measures. They come about when we understand how imbalances are created and reduced, and we work together to achieve these goals. This is what the citizens of the EU expect from us.
in writing. - (RO) The European Council meeting due to take place on 16-17 December will debate and adopt the measures required to reinforce the economic pillar of the Economic and Monetary Union and consolidate the EU's financial stability. In this context, we must also examine the measures required to ensure that the European banking system can finance the European economy, especially small and medium-sized enterprises.
Europe's citizens expect more robust measures from the EU institutions aimed at not only bringing financial stability but also, in particular, at returning to sustainable economic growth.
In 2008, 116 million European citizens were exposed to the risk of poverty and social exclusion. This number rose due to the economic and financial crisis, with young people and the elderly being the groups most exposed to the risk of poverty and social exclusion.
European citizens' main concern is still about keeping their jobs and ensuring a decent living. The economic and financial crisis has had a major impact on national budgets and caused a decline in education, healthcare and social protection systems It is time for the EU to adopt the measures required to ensure sustainable economic growth through investment in an industrial policy which creates jobs and guarantees competitiveness, as well as through adequate investment in research, education and health.